Exhibit 10.2
FIRST SUPPLEMENTAL INDENTURE
     FIRST SUPPLEMENTAL INDENTURE, dated as of April 15, 2009, between BMP
Sunstone Corporation, a corporation duly organized and existing under the laws
of the State of Delaware (herein called the “Company”), having its principal
office at 600 W. Germantown Pike, Suite 400, Plymouth Meeting, Pennsylvania
19462, and The Bank of New York Mellon, as trustee (herein called the
“Trustee”).
WITNESSETH
     WHEREAS, the Company heretofore executed and delivered to the Trustee
(i) an Indenture dated as of March 16, 2009 (as may be supplemented or amended
from time to time by one or more additional indentures supplemental thereto
entered into pursuant to the applicable provisions thereof, being hereinafter
called the “Indenture”; all capitalized terms used herein which are not
otherwise defined herein have the meanings ascribed thereto in the Indenture),
providing for the issuance of the Company’s unsecured debentures, notes or other
evidences of indebtedness (herein called the “Securities”) and (ii) an Officer’s
Certificate Pursuant to Section 3.01 of the Indenture, dated March 16, 2009
(herein called the “Officer’s Certificate”), setting forth the terms and forms
of the series of Securities titled, “12.5% Subordinated Convertible Notes due
July 1, 2011” (the “Notes”); and
     WHEREAS, Section 9.02 of the Indenture provides that the Company and the
Trustee may amend certain provisions of the Indenture or the Securities with the
consent of the Holders of the Outstanding Securities of each series affected by
such amendments by Act of said Holders delivered to the Company and the Trustee,
and such consent has been obtained; and
     WHEREAS, the Company desires to amend certain provisions of the Officer’s
Certificate, as set forth in Article I hereof; and
     WHEREAS, all things necessary to make this First Supplemental Indenture a
valid agreement of the Company, in accordance with its terms, have been done;
     NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH, that, for and
in consideration of the premises, the Company agrees with the Trustee as
follows:
ARTICLE I
AMENDMENTS OF INDENTURE
     Section 1.01 Effect. The amendments set forth in this Article I shall apply
only in respect of the Notes created pursuant to the Indenture and the Officer’s
Certificate.
     Section 1.02 Amendments.

 



--------------------------------------------------------------------------------



 



     (a) Subject to Section 1.01 hereof, the covenant applicable to the Notes as
set forth in Paragraph 19(b) of the Officer’s Certificate is hereby amended and
restated as follows:
“Notwithstanding anything to the contrary contained herein if, at any time (the
“Triggering Event”), the aggregate number of Common Shares then issued upon
conversion of the Notes (including any shares of capital stock or rights to
acquire shares of capital stock issued by the Company which are aggregated or
integrated with the Common Shares issued or issuable upon conversion of the
Notes for purposes of such rule) equals 19.99% of the Outstanding Common Amount
(as hereinafter defined), the Notes (1) shall, from that time forward, cease to
be convertible into Common Shares in accordance with the terms of Paragraph
19(a) above, unless the Company has obtained approval (“Shareholder Approval”)
of the issuance of the Common Shares upon conversion of the Notes by a majority
of the total votes cast on such proposal, in person or by proxy, by the holders
of the then outstanding Common Shares (not including (x) any Common Shares held
by present or former holders of Notes that were issued upon conversion of Notes
or (y) any shares of capital stock or rights to acquire shares of capital stock
issued by the Company that are held by present or former holders of such shares
of capital stock or rights to acquire shares of capital stock which are
aggregated or integrated with the Common Shares issued or issuable upon
conversion of the Notes for purposes of Rule 4350(i) of the Nasdaq Stock Market,
Inc. (“Nasdaq”)), and (2) shall, from that time forward, be convertible into
such Holder’s pro rata share of the Maximum Share Amount (as hereinafter
defined). If the Triggering Event occurs, the Company shall promptly seek
Shareholder Approval. For purposes of this paragraph, “Outstanding Common
Amount” means (i) the number of Common Shares outstanding on the date
immediately prior to the earliest date of issuance of the Notes or any shares of
capital stock or rights to acquire shares of capital stock issued by the Company
which are aggregated or integrated with the Common Shares issued or issuable
upon conversion of the Notes for purposes of such rule plus (ii) any additional
shares of Common Shares issued thereafter in respect of such shares pursuant to
a stock dividend, stock split or similar event. The maximum number of Common
Shares issuable as a result of the 19.99% limitation set forth herein is
hereinafter referred to as the “Maximum Share Amount.” With respect to each
Holder of Notes, the Maximum Share Amount shall refer to such Holder’s pro rata
share thereof based on the principal amount of Notes then held by such Holder
relative to the total aggregate principal amount of Notes then outstanding plus
the value of any shares of capital stock or rights to acquire shares of capital
stock issued by the Company which are aggregated or integrated with the Common
Shares issued or issuable upon conversion of the Notes for purposes of
Rule 4350(i). In the event that the Company obtains Shareholder Approval, the
number of shares that the Notes convert into will be as set forth in paragraph
19(a) above (such increased number being the “New Maximum Share Amount”) and the
references to Maximum Share Amount, above, shall be deemed to be, instead,
references to the greater New Maximum Share Amount. In the event that
Shareholder Approval is not obtained, the Maximum Share Amount shall remain
unchanged.”

2



--------------------------------------------------------------------------------



 



     (b) Subject to Section 1.01 hereof, the covenant applicable to the Notes as
set forth in the Notes is hereby amended and restated as follows:
“Notwithstanding anything to the contrary contained herein if, at any time (the
“Triggering Event”), the aggregate number of Common Shares then issued upon
conversion of the Securities (including any shares of capital stock or rights to
acquire shares of capital stock issued by the Company which are aggregated or
integrated with the Common Shares issued or issuable upon conversion of the
Securities for purposes of such rule) equals 19.99% of the Outstanding Common
Amount (as hereinafter defined), the Securities (1) shall, from that time
forward, cease to be convertible into Common Shares in accordance with the terms
of the prior paragraph above, unless the Company has obtained approval
(“Shareholder Approval”) of the issuance of the Common Shares upon conversion of
the Securities by a majority of the total votes cast on such proposal, in person
or by proxy, by the holders of the then outstanding Common Shares (not including
(x) any Common Shares held by present or former holders of Securities that were
issued upon conversion of Securities or (y) any shares of capital stock or
rights to acquire shares of capital stock issued by the Company that are held by
present or former holders of such shares of capital stock or rights to acquire
shares of capital stock which are aggregated or integrated with the Common
Shares issued or issuable upon conversion of the Securities for purposes of Rule
4350(i) of the Nasdaq Stock Market, Inc. (“Nasdaq”)), and (2) shall, from that
time forward, be convertible into such Holder’s pro rata share of the Maximum
Share Amount (as hereinafter defined). If the Triggering Event occurs, the
Company shall promptly seek Shareholder Approval. For purposes of this
paragraph, “Outstanding Common Amount” means (i) the number of Common Shares
outstanding on the date immediately prior to the earliest date of issuance of
the Securities or any shares of capital stock or rights to acquire shares of
capital stock issued by the Company which are aggregated or integrated with the
Common Shares issued or issuable upon conversion of the Securities for purposes
of such rule plus (ii) any additional shares of Common Shares issued thereafter
in respect of such shares pursuant to a stock dividend, stock split or similar
event. The maximum number of Common Shares issuable as a result of the 19.99%
limitation set forth herein is hereinafter referred to as the “Maximum Share
Amount.” With respect to each Holder of Securities, the Maximum Share Amount
shall refer to such Holder’s pro rata share thereof based on the principal
amount of Securities then held by such Holder relative to the total aggregate
principal amount of Securities then outstanding plus the value of any shares of
capital stock or rights to acquire shares of capital stock issued by the Company
which are aggregated or integrated with the Common Shares issued or issuable
upon conversion of the Securities for purposes of Rule 4350(i). In the event
that the Company obtains Shareholder Approval, the number of shares that the
Securities convert into will be as set forth in the prior paragraph (such
increased number being the “New Maximum Share Amount”) and the references to
Maximum Share Amount, above, shall be deemed to be, instead, references to the
greater New Maximum Share Amount. In the event that Shareholder Approval is not
obtained, the Maximum Share Amount shall remain unchanged.”

3



--------------------------------------------------------------------------------



 



     (c) An allonge, in the form of Annex A attached hereto, shall be executed
and delivered to the Holder of any Note, whether outstanding on the date hereof
or issued hereafter.
ARTICLE II
MISCELLANEOUS PROVISIONS; GOVERNING LAW; ACCEPTANCE BY TRUSTEE
     Section 2.01 Instruments to be Read Together. This First Supplemental
Indenture is an indenture supplemental to and in implementation of the Indenture
and the Officer’s Certificate, and said Indenture, the Officer’s Certificate and
this First Supplemental Indenture shall henceforth be read together.
     Section 2.02 Confirmation. The Indenture as amended and supplemented by
this First Supplemental Indenture is in all respects confirmed and preserved.
     Section 2.03 Counterparts. This First Supplemental Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
     Section 2.04 Effectiveness. The provisions of this First Supplemental
Indenture will take effect immediately upon its execution and delivery by the
Trustee in accordance with the provisions of Section 9.04 of the Indenture,
provided that the amendments set forth in this First Supplemental Indenture
shall apply only in respect of the Notes.
     Section 2.05 Governing Law. This First Supplemental Indenture shall be
construed in accordance with and governed by the laws of the State of New York.
     Section 2.06 Acceptance by Trustee. The Trustee accepts the amendments of
the Indenture and the Officer’s Certificate effected by this First Supplemental
Indenture and agrees to execute the trusts created by the Indenture as hereby
amended, but only upon the terms and conditions set forth in the Indenture. The
Trustee assumes no responsibility for the correctness of the recitals contained
herein, which shall be taken as the statements of the Company. The Trustee makes
no representation and shall have no responsibility as to the validity of this
First Supplemental Indenture or the proper authorization or the due execution
hereof by the Company.
[Signature Page Follows.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Supplemental Indenture to be duly executed as of the day and year first above
written.

            BMP SUNSTONE CORPORATION
      By:   /s/ Fred Powell       Name:   Fred Powell        Title:   Chief
Financial Officer        Trustee:

THE BANK OF NEW YORK MELLON, as trustee
      By:   /s/ Mary Miselis       Name:   Mary Miselis       Title:   Vice
President    

[Signature Page to First Supplemental Indenture]





--------------------------------------------------------------------------------



 



Annex A
Form of Allonge
See Attached.

